Citation Nr: 1826795	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-40 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disability of the feet, including bilateral flat feet.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Julie L. Glover, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1986, with additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board acknowledges that in a December 2011 statement, the Veteran discussed current hip and back symptoms that may be related to service.  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  However, as the Veteran's claim was received prior to March 2015, her statement may be interpreted as informal claims for entitlement to service connection for hip and back conditions which may be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claims.

As an initial matter, the Board notes that the Veteran has yet to be afforded a VA examination or medical opinion in connection with his feet claim.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

The Board finds that the evidence of record currently satisfies the Waters/Colantonio criteria such that the Veteran is entitled to a VA examination and medical opinion.  Specifically, in December 2011, the Veteran complained of pain in her feet.  Additionally, she stated that, prior to entering service, she comfortably wore high-heel shoes; but, after several years of service, she could only wear flat shoes due to fallen arches.  As the record does not currently contain a VA examination and medical opinion discussing the possibility of a link between a foot condition and service, a VA examination and medical opinion must be obtained via remand.

Unlike the Veteran's feet claim, the Veteran was provided a VA examination and opinion regarding her knees in December 2014.  During this examination, the examiner diagnosed the Veteran with knee joint osteoarthritis, both sides.  The examiner then opined that it was less likely than not that the Veteran's current knee conditions were related to in-service events.  In support of this conclusion, the examiner in-part relied upon a December 1987 report of medical history from the Veteran's Army Reserve service as well as a lack of documentation of ongoing knee treatment from discharge to surgery in 1999.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Board finds the December 2014 VA examiner's opinion to be inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, it appears that the examiner discounted the Veteran's reports that she did not seek medical treatment following service due to a lack of medical insurance as the reason why ongoing knee treatment following discharge was not documented.  

Further, in October 2012, the RO made a formal finding of unavailability of the Veteran's service treatment records (STRs), other than dental records, from June 1978 to May 1986-i.e., her entire period of active duty service.  In a case where STRs are unavailable, VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In the instant case, although the Veteran did not report a knee condition on the December 1987 report of medical history, the Board finds her as well as S.Y.'s June 2012 lay reports of in-service knee injuries to be credible.  Accordingly, acknowledging VA's heightened duty in missing-records cases, the Board will also remand the Veteran's knee claims so a new VA medical opinion may be obtained.  Notably, in providing this opinion, the VA clinician is to assume that knee injuries occurred in service pursuant to the Veteran and S.Y.'s lay descriptions.

Lastly, given the need to remand the foregoing issue for a VA examination and medical opinions, any outstanding VA treatment records should also be obtained-particularly those dated since October 2014.
    



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records dated since October 2014.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, schedule the Veteran for an examination with an appropriate VA clinician to determine the existence, nature, and etiology of any foot conditions.  The claims file, including a copy of this Remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

(a) Please identify any foot conditions, including the existence of pes planus, by medical diagnosis.

(b) For each foot condition identified, please state whether it is at least as likely as not (50 percent probability or more) that the condition had its onset in, was caused by, or is otherwise related to service.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim (March 2011), including the Veteran's December 2011 statement as well as S.Y.'s June 2012 statement which included a description of the Veteran's in-service duties.

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

3. After Item (1) is completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to issue a medical opinion as to the nature and etiology of the Veteran's right and left knee disabilities.  The entire claims file, including a copy of this Remand, must be made available to and must be reviewed by the clinician.  Thereafter, the clinician should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability had its onset in, was caused by, or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability had its onset in, was caused by, or is otherwise related to service.

(c) If and only if the opinion provided in subpart (a) is supportive of a grant of service connection for the right knee, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was caused by the Veteran's right knee disability.

(d) If and only if the opinion provided in subpart (a) is supportive of a grant of service connection for the right knee, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was aggravated beyond its natural progression by the Veteran's right knee disability.

In providing all of the opinions above, please note that the Board has already determined that the Veteran suffered in-service injuries affecting her knees, despite the unavailability of her STRs from June 1978 to May 1986.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim (March 2011), including the Veteran's December 2011 statement as well as S.Y.'s June 2012 statement. 

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







